1
                                                                            FILED IN THE
2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                       UNITED STATES DISTRICT COURT May 16, 2019
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C


4
     COLLABRA TECHNOLOGY INC.,                 No. 2:19-cv-00060-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                 v.
7
     DIERKS TECHNOLOGY INC., doing
8    business as HDPhotoHub,

9                             Defendant.

10
           On May 15, 2019, the parties filed a stipulated dismissal, ECF No. 10.
11
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
12
     IT IS HEREBY ORDERED:
13
           1.    The parties’ Stipulated Motion to Dismiss, ECF No. 10, is
14
                 GRANTED.
15
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
16
                 bear their own costs and attorneys’ fees.
17
           3.    All pending motions are DENIED AS MOOT.
18
           4.    All hearings and other deadlines are STRICKEN.
19
           5.    The Clerk’s Office is directed to CLOSE this file.
20
     //


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 16th day of May 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
